Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments as filed 04/23/2021 are entered.
Claims 1-11, 13-18, 20-22 are presented.
Response to Arguments
Remarks as filed 04/23/2021 are considered but not persuasive.
In page 8 of the Remarks, Applicant provided their own interpretation of the reference Borghei.
Applicant then asserts that the contextual information in Borghei is simply not the same contextual information as claimed, such as “demographic of the users”. 
The Examiner respectfully disagrees.
The claim recites “contextual information related to the plurality of users”.
It is unclear on what basis in the claim that the broad term “contextual information” must be interpreted in such a limited breath. The independent claim(s) never set any clarification or metes for the term. Additionally, more questions are raised from the argument itself, such as what is really the limit of interpretation for the language “relating to” and on what evidence? Applicant merely asserts a limitation is simply not the same as what they intended to claim but fails to provide any in-claim evidence for such assertion. This issue had been noted in the interview. The stance of the Examiner on this issue is final. It is noted that although the claims are interpreted in light of the specification, limitations from the specification or not recited in claims are not read into the claims.  See In re Van Geuns
Applicant then argues that the step of “identifying at least a first user and a second user of the plurality of the users having a common element based on the contextual information” is simply missing from the reference.
Applicant again insists contextual information being gender, age, income, ethnicity etc… (See page 9) There are simply nothing in the claim to limit the BRI of the claim into such specific embodiments. 
Applicant argues receiving an initiation request or consenting to the join a group is different from “identifying”.  
Applicant has been establishing arguments using the formula of “A is simply different than B as claimed”, but largely lacking in analyzing the claim language or never provided any in-claim evidence to such difference. 
In response to this argument, the Examiner asserts the network/server indeed must know identity of each user in group upon joining, and the at least one common element in this case is the participation in the same network, or in the general location that a geofence can be established within a defined radius.  And for the purpose creating the geofence, “a location information server can be notified of the existence of the ad hoc network and the identities of participating mobile devices of the ad hoc network. The location information server can immediately start tracking the current location of each participating mobile device and the current location of the ad hoc network as a whole” per ¶0027.  This at least shows that the system knows the identity of each and every user devices that participating in the common network and in the common general current location.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-11, 13-18, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Borghei (US 2012/0008526).

As to claim 1:
Borghei discloses a method (Abstract) comprising: receiving contextual information relating to a plurality of users; identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information; (See at least ¶0008, ¶0012, ¶0027, obtaining at least contextual information, from the device(s), other information such as the connection type of the device(s), the ad-hoc network that each device belong to, the location of each of the devices etc..) defining at least one geofence based on the common element to include at least the first user and the second user; (See at least ¶0023, 0027, 0030, ¶0146, the server received the contextual information as identified above and create a geofence for devices that are identified to and based on commonly consent to the same group/belonged to the same ad-hoc network/connection type/location etc…  i.e. the common elements are identified as common when they are compared, as such they cannot be identified prior to receiving the contextual information, See at least ¶0023, 0027, 0030, ¶0146 , Abstract, boundary of the geofence is defined to at least enclose all members based on the elements that are identified as common ) and causing a task to be performed for users within the at least one geofence. (See ¶0154, a task such as providing some sort of notification to users within the geofence)

As to claim 14:
Borghei discloses  a system comprising: one or more processors; and a machine readable memory device including instructions (See ¶0189, structure of system) that are executable by the one or more processors to perform operations including: receiving contextual information relating to a plurality of users; identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information; (See at least ¶0008, ¶0012, ¶0027, obtaining at least contextual information, from the device(s), other information such as the connection type of the device(s), the ad-hoc network that each device belong to, the location of each of the devices etc..) defining at least one geofence based on the common element to include at least the first user and the second user; (See at least ¶0023, 0027, 0030, ¶0146, the server received the contextual information as identified above and create a geofence for devices that are identified to and based on commonly consent to the same group/belonged to the same ad-hoc network/connection type/location etc…  i.e. the common elements are identified as common when they are compared, as such they cannot be identified prior to receiving the contextual information, See at least ¶0023, 0027, 0030, ¶0146 , Abstract, boundary of the geofence is defined to at least enclose all members based on the elements that are identified as common ) and causing a task to be performed for users within the at least one geofence. (See ¶0154, a task such as providing some sort of notification to users within the geofence)

As to claim 20:
Borghei discloses a non-transitory machine-readable medium storing instructions that, when executed by one or more processors of a machine (See ¶0189, CRM), cause the machine to perform operations comprising: receiving contextual information relating to a plurality of users; identifying at least a first user and a second user of the plurality of users having a common element based on the contextual information; (See at least ¶0008, ¶0012, ¶0027, obtaining at least contextual information, from the device(s), other information such as the connection type of the device(s), the ad-hoc network that each device belong to, the location of each of the devices etc..) defining at least one geofence based on the common element to include at least the first user and the second user; (See at least ¶0023, 0027, 0030, ¶0146, the server received the contextual information as identified above and create a geofence for devices that are identified to and based on commonly consent to the same group/belonged to the same ad-hoc network/connection type/location etc…  i.e. the common elements are identified as common when they are compared, as such they cannot be identified prior to receiving the contextual information, See at least ¶0023, 0027, 0030, ¶0146 , Abstract, boundary of the geofence is defined to at least enclose all members based on the elements that are identified as common ) and causing a task to be performed for users within the at least one geofence. (See ¶0154, a task such as providing some sort of notification to users within the geofence)

As to claim 2:
See ¶0148, 0031, 0066, boundary can be adjusted to include joining users that belong to the same group. See at least ¶0023, 0027, 0030, ¶0146 , Abstract, boundary of the geofence is defined to at least enclose all members based on the elements that are identified as common)

As to claim 3:
Borghei discloses all limitations of claim 1, wherein the common element comprises a previous positioning of devices associated with the first user and the second user within a defined geographic region. (See ¶0111, shape/size of the geofence is adjusted based on locations of each users at a given time, and is updated based on changes of each device’s location)

As to claim 4:
Borghei discloses all limitations of claim 1, wherein the common element comprises one or more of a current activity or a past activity pertaining to the first user and the second user. (See ¶0115, as an example, a common element includes a common activity, such as a search mission event among users)As to claim 5:
Borghei discloses all limitations of claim 1, wherein the common element comprises attendance at an event. (See ¶0115, as an example, a common element includes a common activity, such as a search mission event among users)

As to claim 6:
See ¶0099, boundary must enclose location of each members)

As to claim 7/15:
Borghei discloses all limitations of claim 1/14, wherein the geofence is further defined based on a first geographic location associated with the first user and a second geographic location associated with the second user. (See ¶0099, boundary must enclose location of each members. See Fig. 2B for example)
As to claim 8/16:
Borghei discloses all limitations of claim 1/14, 
Regarding: wherein the causing the task to be performed comprises causing an advertisement or an offer to be delivered to users within the at least one geofence.
Borghei discloses causing a notification regarding specific entity can offer specific goods/services to users within geofence (See ¶0136, for example, points of interest such as ice cream vendors who want their goods/service offering known to public is equipped with location-aware device, which causes a notification pertaining their service offering to the group of users of the geofence. ¶0140, the system provides suggested routes to such point of interests)
While Borghei does not explicitly refers to such notification as advertisement/offer

As to claim 9/17:
See ¶0136, 0140, the notification is sent to any users that is in a group)

As to claim 10/18:
Borghei discloses all limitations of claim 1/14, wherein the contextual information includes at least one of purchase histories relating to the plurality of users, demographic information relating to the plurality of users, or environmental conditions relating to the plurality of users. (See also ¶0103, various examples of contextual information that affects the formation of the geofence)
As to claim 11:
Borghei discloses all limitations of claim 1, further comprising determining a specified population size of users to be included within the at least one geofence, and wherein the defining the at least one geofence is further based on the specified population size of users. (See ¶0088, a threshold size of users within a group is defined. See ¶0099, boundary must enclose location of each members. See Fig. 2B for example)

As to claim 12/19:
Borghei discloses all limitations of claim 1/14, wherein the defining the at least one geofence further comprises defining the at least one geofence based on a specified density of users. (See ¶0088, a threshold size of users within a group is defined, i.e. maximum X number of user per group (density). See ¶0099, boundary must enclose location of each members. See Fig. 2B for example)

Borghei discloses all limitations of claim 1, wherein the at least one geofence is defined as a set of geographical coordinates, a bounding box of geographical coordinates, or a geometric shape anchored by one or more geographic coordinates (See 2B and 2C shapes of a geofence is defined and modified based on geographical coordinates of each members that acts as anchors for corners of the shape, ¶0053, GPS coordinates) 

As to claim 21:
Borghei discloses all limitations of claim 1, wherein the common element is dynamically identified after receiving the contextual information. (¶00150 shows a good example for this limitation. A device is determined whether or not to have a common element, i.e. general location with other devices by having their current geographical location obtained and examined. A radius serves a threshold for the judgement. A device is considered not having the common element (location) when it departs from the group when it is outside the radius. This determination is made on dynamic basis as it appears that the current location of each device is always known to the system)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borghei (US 2012/0008526) in view of Phillips et al. (US 2006/0270421)

As to claim 22:
Borghei discloses all limitations of claim 1, wherein Borghei discloses the application of geofencing in the context of location sharing wireless group.
Borghei does not explicitly discloses the application of geofencing in context of demographic/commercial activity, namely “the contextual information includes at least one of purchase histories relating to the plurality of users, or demographic information relating to the plurality of users.”



It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that geofencing can also be used in a commercial context as detailed in Phillips, wherein users’ characteristic such as a common purchase past activities, or a common demographic data such as income, interest, etc…are factors to create a geofence. Such implementation allows for efficient targeted advertisement/business planning. 

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/QUAN M HUA/Primary Examiner, Art Unit 2645